DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 4, 6 and 9-11 are objected to because of the following informalities:
Regarding claim 4: the recitation “each mobile” should read ‘each is mobile’.
Regarding claim 6: the recitation “at least of the feed unit” should read ‘of at least the feed unit’.
Regarding claim 9: the recitation “the other of” should read ‘the other side of’.

Regarding claim 11: it appears the phrase “the latter” in lines 11 and 14 should read ‘the bending pin’ and ‘the oblong element’, respectively, to remove any potential doubt or confusion as to what structure is being referred to.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim 
Such claim limitations are:
“feed unit” (clms. 1, 8, 11)
“curving unit” (clms. 1, 8)
“drawing unit” (clm. 5)
The term “unit” is a generic placeholder (nonce term) and is coupled to the functional language “feed”, “curving”, and “drawing”, respectively, and the term “unit” is not preceded by a structural modifier; therefore, the limitations pass the three-prong test and are being interpreted under 35 U.S.C. § 112(f)
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid it being interpreted under 35 U.S.C. § 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6 and 8-11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
There is no antecedent basis in the claims for the following:
“both directions” (clms. 3, 5)
“the drive” (clm. 6)
“said oblong elements”, “the action”, and “its oblong development” (clm. 8)
“said curvature” (clm. 9)
“the interspace” (clm. 10)
“said oblong elements”, “the action of a bending pin”, and “the action of said feed unit” (clm. 11)
Regarding claims 3 and 5: it is unclear which directions “both directions” is referring to as no directions have been previously recited. Both directions will be interpreted as any two directions.
Regarding claim 4: it is unclear if the “two bending rolls” in line 2 are intended to be additional to the “at least one curving roll” of claim 3. Further, it is unclear what structure “upstream” is relative to.
Regarding claim 6: claim limitation “command unit” invokes 35 U.S.C. § 112(f) since “unit” is a generic placeholder coupled to the functional language of “command”, and “unit” is 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
	Regarding claim 9: it is unclear what structure each recitation of the term “it” is referring to in line 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Del Fabro (EP 2,699,366 B1), in view of Nussbaumer (FR 2,704,784 A3).
Regarding claim 1: Del Fabro discloses a machine for bending oblong elements (B) made of metal, comprising:
a feed unit (11, fig. 1) configured to feed at least one of said oblong elements (B) along a longitudinal axis (see fig. 1),
a support structure (41) provided with lateral guides parallel to a transverse axis, perpendicular to the longitudinal axis (see fig. 1), and
a bending device (12) installed on said support structure (41), selectively translatable along said lateral guides (see fig. 1 and ¶ [0050]), located downstream of said feed unit (11) and provided with a contrast roll (22) and a bending pin (21) selectively rotatable around said contrast roll (22) to at least bend said oblong element (B) around said contrast roll (22).

However, Nussbaumer teaches a bending machine comprising a feed unit (3, fig. 1) configured to feed at least one of said oblong elements (2) along a longitudinal axis (see fig. 1), a bending device (7a) located downstream of said feed unit (3) and provided with a bending pin (12) for bending the oblong element (2), and a curving unit (7b) disposed downstream of said bending device and configured to curve said oblong element along part of its oblong development (see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Del Fabro with a curving unit located downstream of the bending device, thereby providing means for forming bends or curves at multiple locations along the oblong element, as taught by Nussbaumer. 
Regarding claim 2, which depends on claim 1: the modification of Del Fabro set forth in claim 1 above teaches said curving unit (7b, fig. 1 of Nussbaumer) is positioned aligned with said bending device (12, fig. 1 of Del Fabro) along said longitudinal axis.
	Regarding claim 5, which depends on claim 1: the modification of Del Fabro set forth in claim 1 above teaches a drawing unit (13, fig. 1 of Del Fabro) disposed between the bending device (12) and the curving unit (7b, fig. 1 of Nussbaumer) and configured both to move the oblong element (B), selectively and in both directions, along the longitudinal axis, and also to clamp the oblong elements (see fig. 1 and ¶ [0054], “rolls 27 and 29 are suitable to draw the bar from or toward the bending device 12).
Regarding claim 7, which depends on claim 1: Del Fabro discloses the bending device (12, fig. 1), in combination with the feed unit (11), is also configured to perform curving operations on the oblong element (B) (see figs. 7-9). NOTE: bending operations read on curving operations, and vice versa, because “bend” is synonymous with “curve”.
	Regarding claim 8: Del Fabro discloses a method for bending oblong elements comprising:
feeding, with a feed unit (11, fig. 1), at least one oblong element (B) along a longitudinal axis (see fig. 1),
bending said oblong element around a contrast roll (22) by the action of a bending pin (21) which is made to rotate around said contrast roll, said contrast roll and said bending pin being part of a bending device (12) translatable (via linear actuator 42) along lateral guides of a support structure (41) and parallel to a transverse axis, perpendicular to the longitudinal axis (¶ [0050]).
Del Fabro is silent regarding curving said oblong element along part of its oblong development, by means of a curving unit located downstream of said bending device.
However, Nussbaumer teaches a bending machine comprising a feed unit (3, fig. 1) configured to feed at least one of said oblong elements (2) along a longitudinal axis (see fig. 1), a bending device (7a) located downstream of said feed unit (3) and provided with a bending pin (12) for bending the oblong element (2), and a curving unit (7b) disposed downstream of said bending device and configured to curve said oblong element along part of its oblong development (see fig. 1).
.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Del Fabro, in view of Nussbaumer, and further in view of Crawford (US 2019/0167329 A1).
Regarding claim 6, which depends on claim 1: Del Fabro discloses a command unit (¶ [0028]) for controlling actuation of a support pin (33) of a clamping means (37).
Del Fabro is silent regarding the command unit being configured to coordinate the drive at least of the feed unit, the bending device and the curving unit in order to carry out both bending and curving operations on the oblong element.
However, Nussbaumer teaches a command unit (17, fig. 1) that coordinates drive of the bending device (7a), the holding device (8), and the curving unit (7b).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Del Fabro’s command unit to coordinate the drive of the bending device and the curving unit, as taught by Nussbaumer, thereby providing Del Fabro with an efficient and automated system and method of performing the bending or curving operations.
And Crawford teaches a bending machine comprising a feed unit (14, figs. 1, 8), a bending device (18), and a command unit configured to coordinate the drive of the feed unit (14) and the bending device (18) (¶ [0033], “The controller can operate the linear movement device 14 to vertically feed the surgical rod 26” and “As the surgical rod 26 is fed through the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the command unit of Del Fabro to coordinate the drive of the feed unit and the bending device, as taught by Crawford, thereby providing an efficient and automated system and method of performing the feeding and bending operations.
The modification of Del Fabro in view of Nussbaumer and Crawford results in the command unit of Del Fabro being configured to coordinate the drive of at least the feed unit, the bending device and the curving unit in order to carry out both bending and curving operations on the oblong element.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Del Fabro, in view of Nussbaumer, and further in view of Berges et al. (US 1,837,196 A).
Regarding claim 10, which depends on claim 8: Del Fabro discloses the oblong element (B) is positioned in the interspace comprised between the contrast roll (22) and the bending pin (21), and the latter (21) is made to rotate with respect to the contrast roll, to exert on the oblong element a deformation force in a direction transverse to the longitudinal axis (see figs. 1, 7), and around the contrast roll (22, fig. 7), to exert a deformation that extends along at least part of the length of the oblong element (see fig. 7).
 Del Fabro is silent regarding the oblong element being moved by the feed unit in a direction parallel to said longitudinal axis while the bending pin is acting on the oblong element.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Fabro such that the oblong element is moved by the feed unit in a direction parallel to said longitudinal axis while the bending pin is acting on the oblong element, thereby bending the oblong element into its proper shape for use easily and quickly with little change to the bending machine, as taught by Berges.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Del Fabro, in view of Berges.
Regarding claim 11: Del Fabro discloses a method for bending oblong elements comprising:
feeding, with a feed unit (11, fig. 1), at least one oblong element (B) along a longitudinal axis (see fig. 1),
bending said oblong element around a contrast roll (22) by the action of a bending pin (21) which is made to rotate around said contrast roll, said contrast roll and said bending pin 
wherein the oblong element (B) is positioned in the interspace comprised between the contrast roll (22) and the bending pin (21), and the latter (21) is made to rotate with respect to the contrast roll, to exert on the oblong element a deformation force in a direction transverse to the longitudinal axis (see figs. 1, 7), and around the contrast roll (22, fig. 7), to exert a deformation that extends along at least part of the length of the oblong element (see fig. 7).
 Del Fabro is silent regarding the oblong element being moved by the feed unit in a direction parallel to said longitudinal axis while the bending pin is acting on the oblong element.
However, Berges teaches a bending machine comprising a bending device (2, 10, 21, 22, fig. 1) and a feed unit (3’, 4; pg. 2, lns. 97-98); the bending device comprising contrast rolls (10, 10’) and a bending pin (20); and the oblong element (11) is moved by the feed unit in a direction parallel to a longitudinal axis (the longitudinal axis of the oblong element as viewed in fig. 1) while the bending pin (20) is acting on the oblong element (compare figs. 1, 2). Del Fabro and Berges are both concerned with bending bars for reinforcement purposes (see ¶ [0001] of Del Fabro, and pg. 1, lns. 4-8 of Berges), and Berges teaches that the above technique all the oblong element to be bent into the proper shape for use easily and quickly with little change to the bending machine (see pg. 1, lns. 4-8 and pg. 2, lns. 8-11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Fabro such that the oblong element is moved by the feed unit in a direction parallel to said longitudinal axis while the bending pin is .
Allowable Subject Matter
Dependent claims 3-4 and 9 would be allowable if the claims are rewritten to overcome the objections and rejections under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims. Claim 4 is only indicated as allowable subject matter due to its dependency on claim 3.
The following is a statement of reasons for the indication of allowable subject matter:
The prior as exemplified by Del Fabro (EP 2,699,366 B1), Nussbaumer (FR 2,704,784 A3), Crawford (US 2019/0167329 A1), and Berges et al. (US 1,837,196 A), fails to anticipate or render obvious in combination the limitations of claims 3 and 9 in combination with the other limitations of the claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753